DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 22 April 2021.  Claims 1, 5, 7-12, 14-17, and 20-27 are currently under consideration.  The Office acknowledges the amendments to claims 1, 5, 8, 9, 11, 12, 15, 17, 20-25, and 27.

Claim Objections
Claims 1 and 27 are objected to because of the following informalities: in line 4 of claim 1 and lines 4-5 of claim 27, “the first hollow structure, the first hollow structure” should apparently read --the first hollow structure--.  Appropriate correction is required.
Claims 20-23 are objected to because of the following informalities:
Claim 20, line 2: “consists” should apparently read --consist--.
Claim 21, line 2: “is selected” should apparently read --are selected--.
Claim 22, line 2: “consists” should apparently read --consist--.
Claim 23, line 2: “is selected” should apparently read --are selected--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 12, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 11 and 12 recite that the first and second diameters vary/change over a length of the artificial organ.  However, claim 1 recites that the first diameter is at a first cross section of the artificial organ and the second diameter is at a second cross section of the artificial organ.  It is not clear how these diameters can be defined as being at specific cross sections of the artificial organ but also varying/changing along the length of the artificial organ (in which case, they would not be at their defined cross sections).
Claim 25 recites that the characteristic width of the barrier is a third diameter of the opening.  It is unclear if this is meant to imply that the opening also has first and second diameters, or if the opening has the same diameter as the previously claimed third diameter of the second hollow structure, or if this is simply a stand-alone diameter not associated with any other diameters.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7-12, 14-17, 20-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vacanti et al. (U.S. Pub. No. 2007/0281353 A1; hereinafter known as “Vacanti”).
Regarding claim 1, Vacanti discloses an artificial organ (Abstract; Fig. 3; [0023]-[0024]; [0117]; [0121]) comprising: a first inlet defining a first hollow structure having a first diameter at a first cross section of the artificial organ and a second diameter at a second cross section of the artificial organ, the first hollow structure configured to receive a first plurality of viable cells (Figs. 3, 5; [0009]; [0013]-[0014]; [0021]; [0084]; vascular vessel; this vessel has a hollow structure and has first and second diameters at first and second cross sections; the claim does not require that the diameters are different); a second inlet defining a second hollow structure having a third diameter at the first cross section of the artificial organ and a fourth diameter at the second cross section of the artificial organ, the second hollow structure configured to receive a second plurality of viable cells, and wherein the second hollow structure adjoins the first hollow structure along a length of the artificial organ from a first end portion of the first hollow structure to a second end portion of the first hollow structure (Fig. 3; [0009]; [0013]-[0014]; [0021]; [0084]; parenchymal vessel; this vessel has a hollow structure 
Regarding claim 5, Vacanti discloses that the characteristic width is less than the first diameter (Figs. 5, 7, 14; [0019]; [0085]; [0095]; [0127]).
Regarding claim 7, Vacanti discloses that the barrier includes hydrogel ([0020]; [0088]).
Regarding claim 8, Vacanti discloses that the second plurality of viable cells comprises hepatocytes or bile duct cells ([0009]; [0021]; [0089]; [0105]; [0109]; these 
Regarding claim 9, Vacanti discloses that the first plurality of viable cells comprises endothelial cells ([0009]; [0115]-[0117]; these cells are not positively recited as part of the invention, so the artificial organ of Vacanti is also simply capable of receiving such cells).
Regarding claims 10-12, Vacanti discloses that the first diameter is different from the second diameter, the first diameter varies along a length of the artificial organ, and the second diameter changes over a length of the artificial organ ([0118]; larger to smaller to larger).
Regarding claim 14, Vacanti discloses that the barrier comprises a semi-permeable membrane ([0019]; [0095]).
Regarding claims 15 and 16, Vacanti discloses that the first hollow structure is configured to receive the first plurality of viable cells in a first direction, and the second hollow structure is configured to receive the second plurality of viable cells in a second direction, wherein the first direction is opposite the second direction ([0118]; capable of such).
Regarding claim 17, Vacanti discloses that the characteristic width is less than a minimum dimension of a respective cell in the first plurality of viable cells and the second plurality of viable cells ([0095]; width of the pores are smaller than the cells; [0103]; e.g., endothelial cells may have a length of greater than 100 microns).
Regarding claims 20-23, Vacanti discloses that the first plurality of viable cells and the second plurality of viable cells consist of mammalian cells, wherein the 
Regarding claim 24, Vacanti discloses that the first hollow structure and the second hollow structure are integrally formed comprising a resorbable material or a biodegradable material ([0007]; [0016]; [0018]; [0060]; [0096]).
Regarding claim 25, Vacanti discloses that the barrier comprises an opening, and the characteristic width of the barrier is a third diameter of the opening (Fig. 6; [0019]).
Regarding claim 26, Vacanti discloses that the hydrogel comprises collagen ([0020]; [0088]).
Regarding claim 27, Vacanti discloses an artificial liver organ (Abstract; Fig. 3; [0023]-[0024]; [0117]; [0120]-[0121]) comprising: a first inlet defining a first hollow structure having a first diameter of about 20 microns to about 1 centimeter at a first cross section of the artificial organ and a second diameter at a second cross section of the artificial organ, the first hollow structure configured to receive a plurality of endothelial cells in a plurality of viable mammalian cells (Fig. 3; [0009]; [0013]-[0014]; [0021]; [0084]; [0115]-[0117]; [0127]; vascular vessel; this vessel has a hollow structure .

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments.  The rejections have been withdrawn. 
Applicant's arguments with respect to the rejections under 35 U.S.C. 102 have been fully considered but they are not persuasive.  Applicant repeatedly argues that the claimed invention comprises an external surface that comprises the first and second inlets, while Vacanti teaches a bilayer structure that creates two different external surfaces.  However, the present claims do not recite any limitations regarding an external surface.  Accordingly, for the reasons presented supra, Vacanti still teaches the claimed limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THADDEUS B COX/Primary Examiner, Art Unit 3791